 

 

McGREGOR W. SCOTT
United States Attorney

DAVID W. SPENCER
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FILED

AUG 05 2019

OLBAK, U.S. DISTRICT
Eastin DISTAICT OF CALIFORNIA
oy

K

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of:

Information associated with
“Jamaineb01@gmail.com” and

“business _ladyOS@hotmail.com” that is stored
at premises controlled by Google, Inc. and
Microsoft, Inc.

Information associated with
“jamaineb01@gmail.com” that is stored at
premises controlled by Google

The Cellular Telephone Assigned Call Number
(510) 309-5370

A WHITE 2007 MERCEDES-BENZ FOUR-
DOOR CAR WITH CALIFORNIA LICENSE
PLATE 6HFV921

The Cellular Telephone Assigned Call Number
(510) 309-5370

A WHITE 2007 MERCEDES FOUR-DOOR
CAR WITH CALIFORNIA LICENSE PLATE
6HFV921 AND A SILVER 2007 AUDI
SPORT UTILITY VEHICLE WITH
CALIFORNIA LICENSE PLATE CA
SBWL804

INFORMATION ASSOCIATED WITH
TOPDOLLA1237@GMAIL.COM THAT IS
STORED AT PREMISES CONTROLLED BY
GOOGLE, INC.

QUEST TO UN-SEAL SEARCH WARRANTS;
SEBLORDER

2:16-S W-0602-AC

2:16-S W-0732-KIN

2:16-SW-0734-KIN

2:17-SW-0335-CKD

2:17-SW-0336-CKD

2:17-SW-0510-DB

2:17-SW-1071-CKD

 

 

MOTION TO UN-SEAL; {PROPOSED} ORDER

&)

 

 
1 || INFORMATION ASSOCIATED WITH 2:17-SW-1072-CKD
JAMAINEB01@GMAIL.COM THAT IS

2 || STORED AT PREMISES CONTROLLED BY
GOOGLE, INC.

THE CELLULAR TELEPHONE ASSIGNED 2:18-S W-0050-EFB
4 |} CALL NUMBER (510) 309-5370

INFORMATION ASSOCIATED WITH 2:18-SW-0392-CKD
6 || TOPDOLLA1237@GMAIL.COM THAT IS
STORED AT PREMISES CONTROLLED BY
7 || Google

8 || INFORMATION ASSOCIATED WITH 2:18-SW-0393-CKD
JAMAINEB0O1@GMAIL.COM THAT IS

9 || STORED AT PREMISES CONTROLLED BY
Google

A ZTE CELLULAR TELEPHONE 2:18-SW-0439-AC
11 || IDENTIFIED AS EXHIBIT N-16 AND A
SAMSUNG NOTE 5 IDENTIFIED AS

12 || EXHIBIT N-14; UNDER DRUG
ENFORCEMENT ADMINISTRATION CASE
13 || NUMBER R7-16-0062, CURRENTLY
LOCATED AT 4328 WATT AVENUE,

14 |} SACRAMENTO, CALIFORNIA

15 || THE CELLULAR TELEPHONE ASSIGNED 2:18-SW-0881-EFB
CALL NUMBER (209) 808-2182

THE CELLULAR TELEPHONE ASSIGNED 2:19-SW-0152-CKD
17 |} CALL NUMBER (559) 330-4452

18 || A black Alcatel cellular telephone bearing 2:19-SW-0195-DB
IMEI: 014650001605068, CURRENTLY

19 || LOCATED AT the DEA Sacramento District
Office

A 2014 Silver Buick Lacrosse, with License 2:19-SW-0319-KJN
21 |} Plate 8EC W699

 

 

23 REQUEST TO UNSEAL

24 The search warrants, warrant affidavits, and related case filings in the above-captioned matters
25 || have been filed under seal. The investigation to which these matters relate resulted in the grand jury
26 || returning indictments on May 30, 2019. There is no longer a need for these search warrants and related
27 4 ///

28 |} ///

 
 

MOTION TO UN-SEAL;-J Peoddeep| ORDER

 

 

 

 

 
 

 

documents to remain under seal. Accordingly, the United States requests that the above-captioned

matters be unsealed.

Dated: August 5, 2019 McGREGOR W. SCOTT
United States Attorney

0, heb a —

DAVID W. CER
Assistant Unitfed States Attorney

[PROPOSED] ORDER
Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

Dated: $4 (5 ZI ) —N

i. .
( The Honorable DeborahBarnes
~ UNITED STATES MAGISTRATE JUDGE

MOTION TO UN-SEAL; {PREPESED] ORDER

 

 
